Allowable Subject Matter

Claims 1, 3-5, and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A method of operating a battery system comprising: generating sensor signals;  transferring the sensor signals; a first system controller; a second system controller; controlling the battery system; a first monitoring device; a second monitoring device; and carrying out an action based on detecting the difference, but the prior art fails to further teach wherein, if the monitoring results fulfil a predefined condition, the method further comprises: reducing an electric power delivered by the battery system to an electric consumer of the vehicle, restricting an operation time of the battery system while the battery system delivers electric power to an electric consumer of the vehicle, and/or switching off an electric connection from the battery system to a charger and/or to an electric consumer of the vehicle.  

Regarding claim 5 though the prior art teaches:  
An apparatus for providing electric energy to a vehicle; a plurality of battery cells; a plurality of sensors; generate sensor signals; a first system controller; a second system controller; a first monitoring device; a second monitoring device; and carry out an action based on detecting the difference, but the prior art fails to further teach wherein at least one of the first monitoring device and/or the second monitoring device is/are adapted to trigger and/or initiate, if the monitoring results fulfil a predefined condition, reducing an electric power delivered by the battery system to an electric consumer of the vehicle, restricting an operation time of the battery system while the battery system delivers electric power to an electric consumer of the vehicle, and/or switching off an electric connection from the battery system to at least one of a charger and/or to an electric consumer of the vehicle.  

Claims 3-4 and 7-19 is/are dependent of claims 1 or 5 and are allowable for the same reasons as claims 1 or 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859